 Case 3:20-cv-01520-G-BT Document 10 Filed 12/04/20      Page 1 of 1 PageID 32



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


MYRA BRAGGS,                             )
                                         )
            Plaintiff,                   )
                                         )
VS.                                      )     CIVIL ACTION NO.
                                         )
FLAGSHIP CREDIT ACCEPTANCE,              )     3:20-CV-1520-G (BT)
                                         )
            Defendant.                   )


         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
    After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated November 12, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court. No objections were filed.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.



      SO ORDERED.

December 4, 2020.

                                     ________________________________
                                     A. JOE FISH
                                     Senior United States District Judge
